B and H Miracle, LLC, a Florida       IN THE DISTRICT COURT OF APPEAL
limited liability company;            FIRST DISTRICT, STATE OF FLORIDA
FRANCIS L. BAKER, an
individual and JAMES E.               NOT FINAL UNTIL TIME EXPIRES TO
HOLLIS, SR., an individual,           FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellants,
                                      CASE NO. 1D16-3549
v.

WELLS FARGO BANK, N.A., a
national banking association f/k/a
WACHOVIA BANK, N.A., a
national banking association,

      Appellee.

_____________________________/

Opinion filed October 11, 2017.

An appeal from an order of the Circuit Court for Lafayette County.
Darren K. Jackson, Judge.

Stephen C. Bullock of Brannon, Brown, Haley, & Bullock, P.A., Lake City, for
Appellants.

Marie Tomassi and Stephanie C. Lieb of Trenam, Kemker, Scharf, Barkin, Frye,
O’Neill & Mullis, P.A., Tampa, for Appellee.




PER CURIAM.

      Appellants challenge several aspects of a deficiency judgment. We reverse the

award of attorney’s fees for lack of proof, and otherwise affirm the judgment.
      Though Appellee claimed to have filed affidavits supporting its plea for

attorney’s fees at the hearing, no such affidavits appear in the record. In fact, the

record is devoid of any evidence supporting the award of attorney’s fees. In cases

such as this where the record contains no competent substantial evidence of fees, the

award is properly reversed without remand for taking additional evidence. Freiman

v. Nat’l City Mortg. Co., 183 So. 3d 1111, 1112-13 (Fla. 4th DCA 2015).

Accordingly, we reverse the award of attorney’s fees without allowing further

proceedings. We remand only for the trial court to correct the judgment to reflect

that the amount of the deficiency is $221,233.50.



KELSEY, WINOKUR, and WINSOR, JJ., CONCUR.




                                         2